Citation Nr: 1444184	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  06-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on an initial period of active duty for training (ACDUTRA) from August 1980 to March 1981, and then had extensive service with the Army Reserve.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February and September 2004 rating decisions of the RO.  

In August 2010, May 2012, April 2013 and December 2013, the Board remanded the listed issue for additional development.  

In December 2013, the Board also remanded the issue of service connection for a claimed innocently acquired psychiatric disorder, to include bipolar disorder, dysthymic disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).  

In June 2014, the RO granted service connection for a psychiatric disorder, to include bipolar disorder, dysthymic disorder, major depressive disorder and PTSD.  This issue has been resolved and is no longer for consideration.  

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran performed ACDUTRA from August 1980 to March 1981; and had confirmed periods of ACDUTRA including from June 17, 1984 to June 30, 1984; from June 23, 1985 to July 6, 1985; from June 12, 1986 to June 28, 1986; from September 13, 1986 to September 21, 1986; from May 28, 1987 to June 13, 1987; from June 16, 1988 to July 2, 1988; from June 16, 1989 to July 1, 1989; from June 1, 1990 to June 17, 1990; from July 8, 1990 to July 19, 1990; from July 6, 1991 to July 18, 1991; from May 1, 1992 to May 18, 1992; from January 16, 1993 to January 18, 1993; from September 11, 1993 to September 26, 1994; from June 18, 1995 to July 1, 1995; from June 9, 1996 to June 22, 1996; from June 8, 1997 to June 22, 1997; from July 9, 2000 to July 33, 2000; from July 29, 2001 to August 7, 2001; from August 4, 2002 to August 17, 2002; from August 3, 2003 to August 17, 2003, and from October 14, 2003 to July 22, 2004.    

2.  The Veteran is shown to have had asthma prior to her initial period of ACDUTRA from August 1980 to March 1981.  

3.  The preponderance of the evidence is against finding that preexisting asthma was aggravated (permanently worsened) during any period of ACDUTRA or inactive duty for training (INACDUTRA).



CONCLUSION OF LAW

The Veteran's disability manifested by asthma is not due to disease or injury that was incurred in or aggravated by a period of ACDUTRA; nor is it due to an injury that was incurred in or aggravated by a period of INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in December 2002, March 2007, May 2007 and May 2012, VA notified the claimant of the information and evidence needed to substantiate her claim, to include notice of the information she was responsible for providing and of the evidence that VA would attempt to obtain.  She was also notified as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the June 2014 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains available service personnel and service treatment records.  In June 2007 and October 2010, the RO completed Formal Findings regarding the unavailability of any additional service treatment records.  

The claims folder also contains identified private medical records, VA medical center records, and Social Security Administration (SSA) records.  

Throughout the course of the appeal, the Veteran underwent several VA examinations and medical opinions were obtained.  The Board acknowledges that the appeal was most recently remanded to obtain a clarifying opinion.  The Board found that, while the June 2013 examiner offered a negative nexus statement, the rationale accompanying the conclusion did not pertain to direct service connection.  

Thus, the examination report was to be returned to the June 2013 examiner, or another suitable examiner, for an opinion as to whether it was at least as likely as not that any current asthma disability was due to disease or injury that was incurred in or aggravated by any period of ACDUTRA.  

Additional VA opinion was obtained in April 2014.  Once again, the examiner determined that asthma preexisted service and was not aggravated by an in-service event, injury or illness.  

In the June 2014 Supplemental Statement of the Case, the RO acknowledged the remand directive to request an opinion on whether the asthma was directly related to service.  The RO noted, however, that this opinion was moot because the examiner determined that the claimed condition existed prior to service and was not aggravated.  

On further review of the claim, the Board finds that another remand to obtain an opinion on direct service connection is not warranted.  That is, by finding the condition preexisted service and was not aggravated therein, the examiner essentially found that it was not due to a disease or injury incurred during service.  The theories are considered mutually exclusive and the Board considers this rationale adequate.  

Thus, the Board finds substantial compliance with the prior remand directive and further development is not needed.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).

In sum, there is no evidence of any VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2013).



Factual Background

The available service records do not include an enlistment/entrance examination prior to the Veteran's initial period of ACDUTRA.  A February 1981 report of medical history completed at separation from her initial period of ACDUTRA showed that she reported having had asthma.  The examiner noted four attacks since basic training.  On the associated examination, the Veteran's lungs and chest were reported as normal on clinical evaluation.

An October 1985 Report of Medical History noted that the Veteran had asthma as a child with shortness of breath and that her last episode was at age 12.  Her lungs were reported as normal on clinical evaluation.

A November 1989 Report of Medical History noted a history of asthma as a child with no current problems.  The Veteran's lungs were reported as normal on clinical evaluation.

An April 1995 Report of Medical History noted a history of asthma during childhood with no problems since the "teen" years.  On physical examination in April 1995, the Veteran's lungs were reported as normal, and she was medically qualified for service.

An October 1995 Report of Medical History indicated a history of asthma during childhood, but no recent problems.  On physical examination, the lungs were reported as normal on clinical evaluation.

The Veteran underwent a VA examination in September 2003.  She reported having had asthma since 1980, with the frequency being every so often.  She stated that she used an inhaler when she needed it.  The examiner stated that she obviously did not carry it with her and, in his opinion, did not need it very frequently.  

On physical examination, the Veteran did not have any rales, rhonchi or wheezes in any of the lung fields.  She was breathing comfortably with no distress.  Her pulmonary function tests (PFT's) were noted to be normal.  

For the claimed condition of asthma, the examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  There was no evidence of any respiratory problems except a slight decrease in breath sounds in the left lower lung.  Following a review of x-ray and PFT evidence, the updated diagnosis for claimed condition of asthma was "no diagnosis".

The service records showed that the Veteran underwent a retention examination in May 2004.  The lungs were reported as normal on clinical evaluation.  A history of asthma was noted.  

The Veteran also underwent an internal medicine physical examination in May 2004.  The examination appeared to be normal.  However, the physician stated that there was a history of asthma and multiple arthralgias and that, given the Veteran's complaints, he did not think she qualified for service and that further evaluation was probably needed.  

In an April 2004 statement, the Veteran reported that, during her teenage and adult years, she was told that asthma was the cause of her shortness of breath.  

In July 2004, the Veteran was placed on a permanent profile for various conditions, to include a history of asthma.  She was subsequently determined to be medically unfit for retention.

In a November 2004 statement, the Veteran reported being treated on and off for asthma and using an inhaler.  She further reported that this occurred during basic training.

The statements from the Veteran's mother and sister dated in November 2004 indicated that she had been told that she had asthma in service.

In a December 2010 statement, the Veteran indicated that she entered the military in August 1980 with asthma.  

On VA examination in June 2012, the examiner noted that the claims folder documented childhood asthma and that she had an asthma attack during basic training.  

According to the Veteran, she was treated, but did not begin treatment with inhalers because the physician stated that, if they gave her inhalers, it could cause her to be dismissed from service.  She did use inhalers prior to service.  

The Veteran also was noted to have used inhalers during her period of service in the Reserve and recalled starting Advair in 2002.  She was currently without inhalers because she did not have health insurance and used over-the-counter Primatene mist for relief.  She further reported that she had not had any asthma exacerbations since leaving service.  

The examiner opined that the Veteran's preexisting asthma did not increase in severity beyond the natural progression during any period of ACDUTRA.  In support of this opinion, the examiner provided the following rationale:

Veteran's PFT pre bronchodilator FEV1/FVC 75%, post bronchodilator FEV1/FVC 83% indicate[d] that her asthma ha[d] not increased in severity beyond the natural progression during her active military service.  On examination there was no evidence of wheezing and her chest x-ray was normal.  

In a January 2013 statement, the Veteran reported that she had asthma as a child, but was told that she outgrew it.  She stated that, during service, she was placed on an inhaler from time to time.  

The Veteran underwent a VA examination in June 2013.  Following the examination and a review of the claims folder, the examiner opined that it was less likely as not that the current asthma was due to disease or injury that was incurred in or aggravated by any period of ACDUTRA.  

In support of this statement, the examiner provided the following rationale:

1.  The [V]eteran had asthma as a child.

2.  According to the [V]eteran's statement, she had an acute asthma attack during basic training in 1980.  She was treated successfully, and her acute asthma resolved.  She was not placed on an inhaled bronchodilator afterwards.  Thus, her pre-existed asthma was not aggravated beyond natural progression by basic training in 1980. 

3.  On 6/9/2001 the veteran was treated for asthma (during INACDUTRA).

4.  The veteran had a period of ACDUTRA in 2001 from 7/29/2001 to 8/10/2001.

Additional VA opinion was obtained in April 2014.  The examiner stated that the claimed asthma, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  

In support of this statement, the examiner provided the following rationale:

1.  The veteran had asthma as a child.  First episode of asthma occurred when she was 12 years old.  

2.  In a medical report, dated 2/3/81 the veteran had had 4 asthmatic attacks since basic training. 

3.  In November 1989 the veteran complained of shortness of breath due to asthma.

4. On 6/12/2001 the veteran was treated for asthma.  This occurred during INAC[D]UTRA.

5.  In a retention medical report, dated 5/3/2004, the veteran was noted to have a history of asthma.  Her lungs and chest were clear.  She did not have a diagnosis of acute asthma.  She was referred for further pulmonary evaluation.  On 5/28/2004 a pulmonary evaluation found the veteran's respiratory condition fit for retention.

6.  In a VA examination, dated 6/4/2012, the veteran reported that since she was not running anymore and was not exercising, she had had no exacerbations of her asthma since leaving the service. 

7.  The veteran's childhood asthma had a few exacerbations during basic training, which were brought on by exercise.  These exacerbations resolved completely after treatment.  Furthermore, her PFT on 7/6/2012 was within normal limits, which indicated that her asthma was not aggravated by any period of ACDUTRA.  


Analysis

The Veteran contends that her asthma was aggravated during her period of basic training and subsequent periods of service in the Reserve.  She performed ACDUTRA from August 1980 to March 1981; and had confirmed periods of ACDUTRA including from June 17, 1984 to June 30, 1984; from June 23, 1985 to July 6, 1985; from June 12, 1986 to June 28, 1986; from September 13, 1986 to September 21, 1986; from May 28, 1987 to June 13, 1987; from June 16, 1988 to July 2, 1988; from June 16, 1989 to July 1, 1989; from June 1, 1990 to June 17, 1990; from July 8, 1990 to July 19, 1990; from July 6, 1991 to July 18, 1991; from May 1, 1992 to May 18, 1992; from January 16, 1993 to January 18, 1993; from September 11, 1993 to September 26, 1994; from June 18, 1995 to July 1, 1995; from June 9, 1996 to June 22, 1996; from June 8, 1997 to June 22, 1997; from July 9, 2000 to July 33, 2000; from July 29, 2001 to August 7, 2001; from August 4, 2002 to August 17, 2002; from August 3, 2003 to August 17, 2003, and from October 14, 2003 to July 22, 2004.    

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). 

Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As to whether there is a present disability, the Board acknowledges that the September 2003 VA examination recorded no diagnosis of asthma.  Considering the Veteran's complaints of shortness of breath with an intermittent need for inhalers and resolving reasonable doubt in her favor, the Board will concede evidence of current disability.  

Having found a current disability, the Board must consider whether it is related to service.  In making this determination, the Board notes that there is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA or INACDUTRA.  

An individual seeking VA disability compensation based only on ACDUTRA or INACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  

The burden to establish 'veteran' status for a claim based on a period of ACDUTRA or INACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991). 

In this case, the Veteran is service connected for several disabilities and has achieved that status.  The service-connected disabilities include an acquired psychiatric disorder; left and right foot hammertoes; left knee arthritis; left knee disability status post meniscus repair; a right knee, leg and hamstring condition; chronic cholelithiasis with cholecystectomy and scar; and the residuals of a pilonidal cyst.  

The listed disabilities, however, were not shown to have been manifested during her initial period of ACDUTRA and on review of the record, they were found to have been incurred in or otherwise related to subsequent periods of ACDUTRA.  

Under these circumstances, certain presumptions are not available with respect to her initial period of ACDUTRA.  See 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness).  

Thus, the proof that a particular disability was aggravated during that ACDUTRA may be established only by direct evidence.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010). 

Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

As noted, an initial entrance examination is not of record.  Notwithstanding, a careful review of the evidence, to include the Veteran's own statements, shows that asthma preexisted her period of ACDUTRA beginning in August 1980.  While her separation examination showed that she had 4 asthma attacks during basic training, her lungs were reported as normal.  Subsequent Reserve examinations also showed that her lungs were normal and the only notations involved a "history" of asthma.  

The Veteran reported having exacerbations during various periods of Reserve duty and she is competent to report shortness of breath and that she used an inhaler.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).

As noted, several VA medical opinions have been obtained in this case.  The opinions considered the medical evidence of record as well as the Veteran's statements and are deemed to be probative.  

The opinions generally indicate that the claimed asthma preexisted service and did not increase in severity beyond natural progression.  That is, while the Veteran had some asthma attacks during basic training and some exacerbations following exercise during subsequent periods of ACDUTRA/INACDUTRA, the episodes resolved following treatment without permanent worsening of the underlying condition.  

The Board acknowledges the Veteran's assertions that her asthma was aggravated or worsened as a result of her service in the Reserve.  Questions of competency notwithstanding, her contentions do not outweigh the probative medical opinions of record.  

On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

Service connection for claimed asthma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


